Mr. Justice Scanlan delivered the opinion of the court. 3. Instructions, § 38*—when may not he given in language of statute. A court in instructing a jury as to a statute is not compelled to quote the statute verbatim, hut may instruct the jury as to the legal effect of the same; and in cases where there is anything in the language of the statute calculated to mislead the jury as to the law, the latter method is to be preferred. 4. Master and servant, § 801*—when instruction as to what constitutes compliance with Factory Act correct. An instruction telling the jury that the duty of the defendant under section 14 of the Factory Act, J. & A. ¶ 5404, is not fulfilled by providing any number of means of egress, if they believe from the evidence that the means of escape provided are not sufficient and reasonable means of escape in case of fire, held to correctly state the law. ■ 5. Master and servant, § 801*—when instruction on duty of employer to provide means of escape in case of fire not erroneous. An instruction quoting section 14 of the Factory Act verbatim and then stating, “and by reason of such statute, it then and there became the duty of said defendants and all of them to provide such building with reasonable and sufficient means of escape in case of fire,” held not erroneous for the reason that it did not add to the latter part of the instruction the statutory words, "by more than one means of egress.” 6. Master and servant, § 777*—when requested instruction properly refused as misleading. A requested instruction to the effect that the employer is not an insurer of the safety of the deceased employee, held properly refused as calculated to confuse and mislead the jury where plaintiff did not contend that defendant was liable as an insurer. 7. Master and servant, § 801*—when requested instruction properly refused. In an action for the death of an employee based on a violation of section 14 of the Factory Act, J. & A. ¶ 5404, an instruction offered by defendant, which told the jury as a matter of law that if they found from the evidence that the defendant had at the time of the fire provided the building with sufficient and reasonable means of escape in case of fire by more than one means of egress, and that such means of escape were at the time of the fire plainly marked and free from any obstruction interfering with access thereto, then the said defendant cannot be held liable because the fire originated in the part of the building where such means of, escape were located and thus cut off access to such means of escape, but in that event they must find the defendant not guilty, held properly refused for the reason it was misleading and argumentative, and that it assumed that the means of escape were cut off to the employee by the fire and not by alleged obstructions; and held that it was erroneous also for the reason that it called upon the court to hold that the statute was complied with if more than one means of egress were provided for, and such means of escape were plainly marked and free from any obstruction. 8. Appeal and error, § 1463*—when refusal to exelude testimony harmless. Refusal of court to strike out testimony of a witness and refusal to instruct the jury to disregard the same on the ground of its incompetency, held not prejudicial where the admission of the testimony could not have harmed the complaining party.